DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 1, 2021 with respect to claim 9 have been fully considered but they are not persuasive. Applicant contends that the LG reference fails to disclose that the DMRS is received by a wireless device form a base station. Examiner contends that Applicant’s argument does not appear to be commensurate with the scope of the claimed invention. Claim 9 recites: receiving, by a wireless device from a base station: an indication of a resource pool; and an indication of at least one DMRS port. Nowhere does the claim recite that the DMRS is received by a wireless device from a base station, but only that indications are received by the wireless device from the base station.
Further regarding claim 9, Applicant contends that LG is silent about determining, based on the RSRP associated with the at least one resource of the plurality of resources, a congestion control parameter. Examine respectfully disagrees. Paragraphs 139-141, as cited by Examiner, discuss RSSI to determine the congestion control parameter. RSSI is closely related to RSRP although not exactly the same. Paragraph 0133 of LG further discusses RSRP of DMRS and 
Accordingly, claims 9-14 remain rejected as indicated in the non-final rejection of June 1, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG.
Regarding claim 9, LG discloses a method comprising:
receiving, by a wireless device from the base station:
an indication of a resource pool (Para. 126 "A V2X UE may perform message (or channel) transmission on a predefined (or signaled) resource pool.');
an indication of at least one DMRS port (Paragraphs 161-201 DMRS sequence discussion, the DMRS being mapped to a symbol and indicated);
determining, based on the indication of the resource pool, a plurality of resources (Para. 126 the resource pool may mean a predefined resources in terms of time-frequency);
measuring, for each DMRS port of the at least one DMRS port, a RSRP associated with at least one resource of the plurality of resources (Paragraphs 133, 190 DMRS-based RSRP measurement for resources);
determining, based on the RSRP associated with that least one resource of the plurality of resources, a congestion control parameter (Paragraphs 139-141 CBR [congestion control parameter] with respect to RSSI, RSSI being interpreted as RSRP according to paragraph 190); and
transmitting, via sidelink and based on the congestion control parameter, at least one message (Fig. 13 and Para. 259 "Later, the UE may perform a V2X communication based on S-TTI based on the measurement (step, S1320).").
Regarding claim 11, LG discloses receiving, from the base station, an indication of a measurement window, wherein the determining the congestion control parameter is performed during the measurement window (Figure 16 and paragraph 257-259).
Regarding claim 12, LG discloses wherein the sidelink comprises at least one of a data channel, a control channel, a broadcast channel, a shared channel, a discovery channel, a subchannel, a bandwidth part, a synchronization signal block, a resource pool, a resource unit, an OFDM symbol, a sidelink slot, a spatial resource, or a carrier (Paragraph 120, OFDM symbol).
Regarding claim 13, LG discloses wherein the congestion control parameter comprises a channel busy ratio (Paragraphs 138-142, 275-276).
Regarding claim 14, LG discloses wherein the determining the congestion control parameter comprises: determining a portion of unit resources, of the resource pool, associated with a sidelink measurement exceeding a threshold value (Paragraphs 140-141, 278).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG as applied to claim 9 above, and further in view of Vivo further in view of Jujitsu.
Regarding claim 10, LG discloses the claimed invention above but does not specifically disclose the following limitations found in Vivo: receiving an indication of sidelink subcarrier spacing (SCS) (Vivo, Section 2.3 " The subcarrier spacing and CP used for the sidelink communication are provided by network or pre-configuration")
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LG to include the subcarrier spacing teachings of Vivo in order to support SCSs for sidelink communications (Vivo, Section 2.3).
LG in view of Vivo does not specifically disclose determining the congestion control parameter based on the SCS. However, Fujitsu discloses NR sidelink communication and discloses how TTI length inversely corresponds to subcarrier spacing (Fujitsu, Section 1 "NR sidelink supports the SCSs supported by Uu in a given frequency range, i.e., {15, 30, 60 kHz} in FR1 and f60, 120 kHz} in FR2" and Fig. 1, visualizing how the slot length/TTI length increases with decreasing subcarrier spacing, SCS). Thus, the S-TTI of LG can be considered as an equivalent alternative to increased subcarrier spacing. Furthermore, because of this known inverse relationship between TTI length and subcarrier spacing, instead of determining a congestion control parameter based on the S-TTI as in LG, it would have been obvious to one of ordinary skill in the art to determine the congestion control parameter based on subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of LG in view of Vivo with the subcarrier spacing teachings of Fujitsu in order to provide support for SCSs in NR sidelink communications (Fujitsu, Section 1).

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1 and 15, the prior art does not teach or adequately suggest determining a processing time associated with congestion control based on sidelink SCS and determining , based on the processing time, a congestion control parameter/channel busy ratio (CBR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 26, 2022